Citation Nr: 0737371	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected major depression from 
October 8, 2002, to November 4, 2004.

2.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected major depression from 
November 5, 2004.

3.  Entitlement to an effective date earlier than November 5, 
2004, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1982 to May 1989 
and from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that granted service connection for 
major depression and assigned a 50 percent disability rating 
effective October 2002.  

The Board remanded the case in December 2005 for further 
development.  Although a March 2007 rating decision awarded a 
70 percent rating for the appellant's service-connected 
depression effective from November 5, 2004, a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993); 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The issue of entitlement to an earlier effective date for the 
grant of a TDIU is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period from October 8, 2002, to November 4, 2004, 
the competent and probative evidence preponderates against a 
finding that the veteran's depression symptoms and 
manifestations resulted in deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.

2.  For the period from the grant of service connection on 
October 8, 2002, to the present, the competent and probative 
evidence preponderates against a finding that the veteran's 
depression symptoms and manifestations result in total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period from October 8, 2002, to November 4, 2004, 
the criteria for an initial rating in excess of 50 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9434 (2007).

2.  From November 5, 2004, the criteria for an initial rating 
in excess of 70 percent for major depressive disorder have 
not been met.  38 U.S.C.A. 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, June 2003, 
June 2005, December 2005, and August 2006; rating decisions 
in December 2002 and March 2007; a statement of the case in 
February 2003; and a supplemental statement of the case in 
August 2003, October 2003, and November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  VA's duty to 
notify the veteran was substantially met prior to the most 
recent adjudication in the May 2007 supplemental statement of 
the case.

Initially, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
for the issue on appeal.  Therefore, VA had not fulfilled its 
first-element notice obligations, to provide generalized 
notice as to disability rating elements of his service 
connected major depression.  In this case, however, there was 
sufficient information and evidence to award service 
connection for major depression and to assign a disability 
rating.  Thus, the appellant's claim has already been more 
than substantiated and prejudice is not presumed.  The 
appellant has not claimed that he was prejudiced and thus, 
remand is not required.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The statement of the case with pertinent rating criteria 
after the appellant filed a notice of disagreement to the 
disability rating assigned and supplemental statements of the 
case were complete enough to allow the appellant to present 
argument to the Board regarding any disagreement on the 
element of the claim regarding the disability rating assigned 
and he has done so.  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue because the claimant has received 
thorough notice during the prosecution of this claim and has 
had the opportunity to respond, particularly to the statement 
of the case and supplemental statements of the case.  The 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected major depressive disorder for the 
period from October 8, 2002, to November 4, 2004, and in 
excess of 70 percent from November 5, 2004.  He claims that 
his major depressive disorder is more disabling than 
currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found, a 
practice known as assigning staged ratings.  The statute and 
regulations do not require that the final rating be effective 
the date of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999); Meeks v. West, 12 Vet. App. 352 (1999); 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extra-schedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The regulations in establish a general rating formula for 
mental disorders and assign disability ratings according to 
the manifestation of particular symptoms.  38 C.F.R. § 4.130.  
A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular disability rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Carpenter v. Brown, 8 Vet. App. 240 (1995).

After considering all the evidence of record, it is the 
opinion of the Board that the evidence does not support the 
assignment of an initial rating in excess of 50 percent from 
October 8, 2002, to November 4, 2004, or a rating in excess 
of 70 percent from November 5, 2004, for the veteran's 
service-connected major depression.  The evidence does not 
show symptoms that more nearly approximate the criteria for a 
70 percent or 100 percent rating prior to November 5, 2004, 
or symptoms that more nearly approximate the criteria for a 
100 percent schedular rating from November 5, 2004, under the 
criteria of Diagnostic Code 9434.

The veteran initially claimed service connection for 
depression secondary to his service-connected tinnitus.  A VA 
clinical note in October 2002 shows that the veteran 
presented for evaluation of depression by self referral while 
residing in a VA domiciliary and sponsored by Compensated 
Work Therapy.  He reported having depression for years 
although not previously reported.  He associated this with 
frustration over tinnitus symptoms and inability to work in 
noisy environments.  The pertinent diagnosis was depression 
secondary to tinnitus, provisional, by a clinical 
psychologist.  In November 2002, the veteran reported 
depression since he stopped using drugs.  His symptoms were 
recorded and also that he struggled with tinnitus.  The 
pertinent assessment was major depression.

A VA rating board physician provided an opinion in November 
2002 that the medical record indicated that the service-
connected tinnitus had caused in significant part the 
veteran's depression at that time and referred to the October 
2002 VA treatment note which was supported by reasoning in 
the note.

Based on the above medical evidence, a December 2002 rating 
decision granted service connection for major depression as 
secondary to the service-connected disability of tinnitus and 
assigned an initial 50 percent rating effective October 8, 
2002.  

At a January 2007 VA examination, the veteran was dressed 
appropriately.  His grooming and hygiene were grossly intact.  
He spoke slowly, fluently, articulately and with an adequate 
tone.  He described his mood as apprehensive, depressed and 
very anxious which the examiner noted was consistent with his 
overall affect.  In general, his affect was flat and he 
appeared depressed.  He was oriented to person, place, time, 
and situation.  The veteran revealed chronic passive suicidal 
ideation.  He denied any suicidal or homicidal ideation at 
the time of the examination.  He had symptoms of depression 
and manifested paranoid ideation.  He did not manifest any 
ritualistic behavior and did not describe any panic attacks.  
He did not describe any impaired impulse control.  His 
thought processes were goal-directed, logical and coherent.  
Other than his paranoia and ideas of reference, no other 
signs of psychosis were evident.  He denied any auditory or 
visual hallucinations.  His remote memory was intact and his 
short term memory was impaired.  

The assessment was that the veteran has a current diagnosis 
of major depression, severe, and recurrent.  He had severe 
impairment from both a social and occupational functioning 
viewpoint.  He has been seen regularly in the Mental Health 
Clinic with no improvement in his condition and continued to 
have chronic symptoms of depression.  His functional status 
was further complicated by active hepatitis C.  The GAF score 
was 49.  The examiner noted that a separate GAF could not be 
assigned for each diagnosis made for the veteran.  However, 
it was the examiner's opinion that major depression account 
for the majority of the veteran's social and occupational 
dysfunction.  

The examiner noted that the veteran's one time documentation 
of hypomanic behavior did not represent any new condition or 
progression of a previous diagnosis.  It was more suggestive 
of a medication side-effect from Prozac which was 
discontinued as a treatment failure.  The GAF score of 49 
represented serious symptoms related to the veteran's major 
depressive disorder and also represented serious impairments 
in social and occupational functioning.  The examiner stated 
that a finding of hypomania likely represented a worsening of 
his condition since serious medication side effects tend to 
limit any individual's treatment opinions.  The examiner 
found no improvement in the veteran's condition.

In a March 2007 rating decision, the RO assigned a 70 percent 
rating effective from November 5, 2004.

During the period from October 2002 to November 2004, the 
medical evidence does not suggest that the veteran's 
symptomatology more closely approximated a 70 percent rating.  
There is no evidence of obsessional rituals which interfered 
with routine activities or that his speech was intermittently 
illogical, obscure, or irrelevant.  His speech and thoughts 
were coherent.  His speech was consistently described as 
normal rate and tone and his thoughts were goal directed.  

The evidence of record does not show that the veteran had 
difficulty in adapting to stressful circumstances.  VA 
records show the veteran was a participant in a VA 
compensated work therapy program in which he received high 
review ratings and was doing a good job.  Although his work 
readiness evaluations decreased in March 2003 due to having 
been negatively affected by the death of his sister, at his 
discharge in March 2003 it was noted that his work readiness 
evaluations exceeded goal.  The evidence shows that he was 
able to live in the domiciliary basically without problems 
and participate effectively in a work program.  He also 
reentered a domiciliary in December 2003 while he was 
undergoing medical treatment for a physical disorder and 
stayed until he was irregularly discharged due to a positive 
drug test in September 2005.  

The evidence shows that his mood was generally depressed with 
blunted affect and he was anxious.  On some occasions, his 
mood was described as euthymic.  He was depressed but the 
evidence does not show that it affected his ability to 
function, independently, appropriately, and effectively.  He 
participated successfully in a work therapy program.  Near 
continuous panic is not shown by the evidence of record.  

The evidence does not show impaired impulse control.  
Although it was noted while living in a domiciliary for a 
work therapy program that he was easily frustrated by his 
peers, there is no evidence that he had unprovoked 
irritability with periods of violence. 

The evidence of record does not reflect spatial 
disorientation.  He was consistently described as alert and 
oriented in all spheres.  The evidence further fails to show 
neglect of personal appearance and hygiene.  The records show 
that he was appropriately dressed and groomed.  

Although the evidence shows the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not show an inability to 
establish and maintain effective relationships.  Although at 
a May 2003 VA examination he reported being lonely and had 
few friends, he did not report not having any friends.  The 
evidence indicates that he also has a relationship with his 
daughter and granddaughters and some family members.  He also 
was able to participate in a work therapy program and live in 
a domiciliary for approximately a year and a half, terminated 
by a positive drug screening.  

With regard to suicidal ideation, the majority of the medical 
reports do not reflect suicidal ideation.  The evidence shows 
that prior to December 2003 the veteran denied having 
suicidal or homicidal ideation, or suicide attempt.  In 
December 2003, he reported having seriously considered 
committing suicide during the Thanksgiving holiday but family 
support helped him through the bout of depression.  At a 
March 2004 VA examination, he reported occasional suicidal 
ideation with plan.  He reported no previous attempts.  The 
examiner felt that the veteran's risk for suicide at that 
time appeared low.  When seen at medication follow-up 
appointments in February, April, June, and August 2004, he 
denied suicidal or homicidal ideation, or suicide attempt.  
In October 2004 when seen for management of depression, he 
denied having suicidal or homicidal ideations.  

During this time period, multiple GAF scores ranged from 45 
to 57.  The scores in the range from 45 to 50 are in the mid-
to high end of the range for serious symptoms or serious 
impairment in functioning.  On two occasions, the veteran had 
reported being under more stress since the death of his 
sister.  Also, at a March 2003 VA examination the examiner 
concluded the veteran was suffering from a mild depression 
but assigned a GAF of 50 which reflected the veteran's 
overall level of psychosocial functioning.  The multiple 
scores of 55 and 57 are in the range which reflect moderate 
symptoms with moderate difficulty in functioning.  

Despite the continued depression and occasional thoughts of 
suicidal ideation, the overall evidence does not show that 
the veteran's major depressive disorder symptoms have caused 
occupational and social impairment with deficiencies in most 
areas such as to warrant the next higher 70 percent rating 
under the general rating formula for mental disorders for the 
period from October 8, 2002, to November 4, 2004.  

As to whether an initial 100 percent schedular disability 
rating is warranted during the period from October 8, 2002, 
to November 4, 2004, or from November 5, 2004, the evidence 
of record does not reflect psychiatric manifestations meeting 
or approximating the requirements for a 100 percent schedular 
rating.  The evidence does not show gross impairment in 
thought processes or communication.  Throughout the period 
his thought processes were described as goal-directed, 
logical and coherent.  His speech was of normal rate and 
rhythm.  At a January 2007 VA examination, he spoke slowly, 
fluently, and articulately.  

The competent evidence fails to reveal persistent delusions 
or hallucinations.  The competent evidence further fails to 
reveal grossly inappropriate behavior.  His insight and 
judgment were generally without gross impairment.  

The evidence does not show that the veteran is in persistent 
danger of hurting himself or others.  The evidence shows that 
he mostly denied having suicidal or homicidal ideations 
although there were some reports of occasional suicidal 
ideation with plan.  Evidence during the period from November 
2004 to December 2005 reflects that the veteran denied having 
suicidal or homicidal ideations.  In February 2006 he 
presented to an outpatient clinic with complaints of recent 
suicidal ideation at intervals and stated he would take an 
overdose of pills to end his life.  He was holding loose 
pills in his hand.  He had had a fight with a roommate 
approximately a month earlier.  He was admitted to a locked 
unit with depression and suicidal intent.  It was noted that 
he was abusing drugs at that time.  He was hospitalized for 
approximately eleven days and at the time of discharge in 
March 2006, he was not suicidal and felt safe enough to be 
discharged.  His condition at discharge was noted as not 
psychotic and that he did not have suicidal or homicidal 
ideation.  At the time of a January 2007 VA examination he 
denied any suicidal or homicidal ideation.  Thus, the 
evidence overall does not reflect that the veteran is in 
persistent danger of hurting himself or others.  

Prior to his hospitalization in February 2006, the evidence 
shows that his insight and judgment were good or without 
gross impairment.  During his hospitalization his insight and 
judgment were impaired but gradually improved.  His condition 
on discharge in March 2006 was stable and improved.  He was 
alert and attentive, and oriented to time, place, and person.  
His mood was excited and happy, and affect was congruent with 
mood.  His speech was organized; normal in volume, rate; and 
rhythm; and not pressured.  No psychomotor agitation or 
retardation was noted.  His thought content was logical, 
coherent, and not paranoid.  His thought process was linear 
and goal directed, without flight of ideas or looseness of 
associations.  His insight and judgment were good.  

The medical evidence does not show that the veteran was 
disoriented to time or place.  The evidence reflects that the 
veteran was alert and oriented in all spheres.  The medical 
evidence also shows that his personal grooming and hygiene 
were intact.  

Although his memory was fair at a March 2004 VA examination 
for historical information and on examination in January 2007 
his short term memory was impaired, there is no indication 
that he had memory loss for the names of close relatives, his 
own occupation, or his own name.  

During his hospitalization in 2006, his GAF scores were 
initially in the low twenties but at the time of discharge, a 
GAF of 43 was assigned.  During the period from November 2004 
to January 2007 his GAF scores ranged from 40 to 55 with a 
January 2007 GAF score of 49.  These scores reflect a range 
from the high end of major to moderate impairment.  The 
January 2007 examiner found severe social and occupational 
impairment.  

The evidence shows that the veteran's major depressive 
disorder has an impact on his social and occupational 
impairment and his current rating of 70 percent reflects 
occupational and social impairment with deficiencies in most 
areas.  However, his symptoms do not more closely approximate 
a 100 percent schedular rating.  The overall evidence does 
not show that the veteran's major depressive disorder 
symptoms have caused total occupational and social impairment 
such as to warrant a 100 percent schedular rating under the 
general rating formula for mental disorders during the entire 
period on appeal.  

In deciding this matter, the Board has considered all the 
evidence during the period for which service connection has 
been established for major depression.  The Board concludes 
that the criteria have not been met for an initial schedular 
rating in excess of 50 percent for the veteran's major 
depressive disorder for the period from October 8, 2002, to 
November 4, 2004, or in excess of 70 percent for the period 
from November 5, 2004.  Based upon a full review of the 
record, the Board finds that the 50 percent and 70 percent 
ratings assigned adequately reflect the clinically 
established impairment experienced by the veteran.  The 
symptoms necessary to support a 70 percent rating or a 100 
percent schedular rating for the period from October 8, 2002, 
to November 4, 2004, and a 100 percent schedular rating from 
November 5, 2004, are essentially missing from the objective 
medical evidence of record.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 50 percent for the veteran's service-connected major 
depressive disorder for the period from October 8, 2002, to 
November 4, 2004, and against the assignment of a 100 percent 
schedular rating for the period from November 5, 2004.  
Because the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Finally, the veteran has asserted that an extraschedular 
rating is warranted.  For the period from October 8, 2002, to 
November 4, 2004, the Board finds that the Schedule is not 
inadequate.  Findings supporting a higher rating have not 
been documented.  In addition, the evidence does not reflect 
that the disability at issue caused marked interference with 
employment beyond that already contemplated in the assigned 
rating, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards was rendered impracticable for the period 
from October 8, 2002, to November 4, 2004.  The Board notes 
that for the period from November 5, 2004, the veteran is in 
receipt of a TDIU which reflects his impairment from service-
connected disability.  However, the evidence does not 
demonstrate that he meets the schedular criteria for a 100 
percent rating or that those criteria are inadequate for 
rating his disabilities.  Therefore, the Board finds that 
referral for consideration of an extraschedular rating is not 
warranted.   


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected major depression from October 8, 2002, 
to November 4, 2004, is denied.

Entitlement to a disability rating in excess of 70 percent 
for service-connected major depression from November 5, 2004, 
is denied.


REMAND

A March 2007 rating decision granted a TDIU rating effective 
November 5, 2004.  In a May 2007 statement, the veteran 
expressed disagreement with the effective date.  A statement 
of the case has not been issued.  When a notice of 
disagreement has been timely filed, the Board should remand 
the issue to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following:

Issue a statement of the case on the issue 
of entitlement to an effective date 
earlier than November 5, 2004, for the 
grant of a TDIU and inform the appellant 
of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


